             Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 1 of 14 Page ID #:32
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                         ☐ Original    ☐ Duplicate Original



                                              UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                     Central District of California

                          In the Matter of the Search of                             )
                  (Briefly describe the property to be searched or identify the      )
                                  person by name and address)                        )       Case No. 2:20-MJ-02928
                                                                                     )
          1163 E. 223rd St., Carson, CA 90745                                        )
                                                                                     )
                                                                                     )
                                                                                     )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

        See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

        See Attachment B


          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for        days (not to exceed 30)               until, the facts justifying, the later specific date of                                .


Date and time issued:
                                                                                                                  Judge’s signature

City and state:               Los Angeles, CA                                               Hon. Maria A. Audero, U.S. Magistrate Judge
                                                                                                                Printed name and title

AUSA:             Edward Han, 213-894-8230
              Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 2 of 14 Page ID #:33
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 3 of 14 Page ID #:34



                               ATTACHMENT A
PREMISES TO BE SEARCHED

      Los Angeles County Property AIN #7332-011-027, which is

associated with 1163 E. 223rd St., Carson, California 90745

(which also carries the address of 1163 E. 223rd St. 2, Carson

California 90745) and consists of a residence/condo, and

vehicles.

      E. 223rd St. runs east-west.       The SUBJECT PREMISES is

located in the gated community, Stonegate, on the Northwest

corner of E. 223rd St. and Lucerne St.         The SUBJECT PREMISES is

located in the southwest building of the complex.           The SUBJECT

PREMISES is on the south of the building closest the pool and

clubhouse.    The front door to the location is located on the

south side of the building and faces south.          The numbers 1163

are mounted on the SUBJECT PREMISES on the southeast wall in

white lettering on a brown placard next to the garage.

      The search is to include ANY AND ALL locked or closed

outbuildings, grounds, garages, sheds, carports, storage

facilities, and containers such as safes, vaults, file cabinets,

drawers, luggage, briefcases, valises, boxes, jewelry boxes,

cans, bags, purses, trash cans, and any other locked or closed

hiding places located at and allotted to Abdi Aziz Mohamed.

      The search is to include ANY AND ALL vehicles owned or

under the control of Medi Kebir and Adil Yusuf at the time of



                                        i
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 4 of 14 Page ID #:35



the search warrants.

      The search is to include the above-described areas, as well

as any vehicles parked at the property near or associated with

the Cathinone (“Khat”) distribution operation.




                                        ii
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 5 of 14 Page ID #:36



                               ATTACHMENT B

I.    ITEMS TO BE SEIZED
            The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§ 841(a)(1) (possession with intent to distribute controlled

substances) and 21 U.S.C. § 846 (conspiracy and attempt to

distribute controlled substances); 18 U.S.C. § 2 (aiding and

abetting); and 18 U.S.C. § 1956(h) and 2 (conspiracy to commit

money laundering and aiding and abetting),(the “SUBJECT

OFFENSES”), namely:
            a.    Any controlled substance, controlled substance

analogue, or listed chemical;

            b.    Items and paraphernalia for the manufacturing,

distributing, packaging, sale, or weighing of controlled

substances, including scales and other weighing devices, plastic

baggies, food saver sealing devices, heat sealing devices,

balloons, packaging materials, containers, and money counters;

            c.    Items used in the packaging of currency for
consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

            d.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages



                                        i
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 6 of 14 Page ID #:37



over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or

transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

            e.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

controlled substances, or drug customers, including calendars,

address books, telephone or other contact lists, pay/owe

records, distribution or customer lists, correspondence,

receipts, records, and documents noting price, quantities,

and/or times when drugs were bought, sold, or otherwise

distributed, whether contained in hard copy correspondence,

notes, emails, text messages, photographs, videos (including

items stored on digital devices), or otherwise;

            f.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

            g.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;




                                        ii
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 7 of 14 Page ID #:38



            h.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

            i.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs;

            j.    Contents of any calendar or date book;

            k.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

            l.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

            m.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                  i.   evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;




                                       iii
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 8 of 14 Page ID #:39



                  ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                  v.      evidence of the times the device was used;

                  vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                  vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                  viii.        records of or information about

Internet Protocol addresses used by the device;

                  ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

            As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,



                                        iv
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 9 of 14 Page ID #:40



modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

            As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

            All items to be seized will be transported to the
District in which the case is filed.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)
            In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

            a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)



                                        v
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 10 of 14 Page ID #:41



 thereof to an appropriate law enforcement laboratory or similar

 facility to be searched at that location.         The search team shall

 complete the search as soon as is practicable but not to exceed

 120 days from the date of execution of the warrant.          The

 government will not search the digital device(s) and/or forensic

 image(s) thereof beyond this 120-day period without obtaining an

 extension of time order from the Court.

            b.    The search team will conduct the search only by

 using search protocols specifically chosen to identify only the

 specific items to be seized under this warrant.

                  i.    The search team may subject all of the data

 contained in each digital device capable of containing any of

 the items to be seized to the search protocols to determine

 whether the device and any data thereon falls within the list of

 items to be seized.     The search team may also search for and

 attempt to recover deleted, “hidden,” or encrypted data to

 determine, pursuant to the search protocols, whether the data

 falls within the list of items to be seized.

                  ii.   The search team may use tools to exclude

 normal operating system files and standard third-party software

 that do not need to be searched.

                  iii. The search team may use forensic examination

 and searching tools, such as “EnCase” and “FTK” (Forensic Tool

 Kit), which tools may use hashing and other sophisticated

 techniques.

            c.    If the search team, while searching a digital

 device, encounters immediately apparent contraband or other



                                        vi
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 11 of 14 Page ID #:42



 evidence of a crime outside the scope of the items to be seized,

 the team shall immediately discontinue its search of that device

 pending further order of the Court and shall make and retain

 notes detailing how the contraband or other evidence of a crime

 was encountered, including how it was immediately apparent

 contraband or evidence of a crime.

            d.    If the search determines that a digital device

 does not contain any data falling within the list of items to be

 seized, the government will, as soon as is practicable, return

 the device and delete or destroy all forensic copies thereof.

            e.    If the search determines that a digital device

 does contain data falling within the list of items to be seized,

 the government may make and retain copies of such data, and may

 access such data at any time.

            f.    If the search determines that a digital device is

 (1) itself an item to be seized and/or (2) contains data falling

 within the list of other items to be seized, the government may

 retain the digital device and any forensic copies of the digital

 device, but may not access data falling outside the scope of the

 other items to be seized (after the time for searching the

 device has expired) absent further court order.

            g.    The government may also retain a digital device

 if the government, prior to the end of the search period,

 obtains an order from the Court authorizing retention of the

 device (or while an application for such an order is pending),

 including in circumstances where the government has not been




                                        vii
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 12 of 14 Page ID #:43



 able to fully search a device because the device or files

 contained therein is/are encrypted.

            h.    After the completion of the search of the digital

 devices, the government shall not access digital data falling

 outside the scope of the items to be seized absent further order

 of the Court.

            In order to search for data capable of being read or

 interpreted by a digital device, law enforcement personnel are

 authorized to seize the following items:
            a.    Any digital device capable of being used to

 commit, further, or store evidence of the offense(s) listed

 above;

            b.    Any equipment used to facilitate the

 transmission, creation, display, encoding, or storage of digital

 data;

            c.    Any magnetic, electronic, or optical storage

 device capable of storing digital data;

            d.    Any documentation, operating logs, or reference
 manuals regarding the operation of the digital device or

 software used in the digital device;

            e.    Any applications, utility programs, compilers,

 interpreters, or other software used to facilitate direct or

 indirect communication with the digital device;

            f.    Any physical keys, encryption devices, dongles,

 or similar physical items that are necessary to gain access to

 the digital device or data stored on the digital device; and




                                       viii
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 13 of 14 Page ID #:44



            g.    Any passwords, password files, biometric keys,

 test keys, encryption codes, or other information necessary to

 access the digital device or data stored on the digital device.

            The review of the electronic data obtained pursuant to

 this warrant may be conducted by any government personnel

 assisting in the investigation, who may include, in addition to

 law enforcement officers and agents, attorneys for the

 government, attorney support staff, and technical experts.

 Pursuant to this warrant, the investigating agency may deliver a

 complete copy of the seized or copied electronic data to the

 custody and control of attorneys for the government and their

 support staff for their independent review.
            During the execution of this search warrant, law

 enforcement is permitted to: (1) depress KEBIR’s thumb- and/or

 fingers onto the fingerprint sensor of the device (only when the

 device has such a sensor), and direct which specific finger(s)

 and/or thumb(s) shall be depressed; and (2) hold the device in

 front of KEBIR’s face with his or her eyes open to activate the
 facial-, iris-, or retina-recognition feature, in order to gain

 access to the contents of any such device.         During the execution

 of this search warrant, with respect to any person who is

 located at the SUBJECT PREMISES during the execution of the

 search and who is reasonably believed by law enforcement to be a

 user of a biometric sensor-enabled device that falls within the

 scope of the warrant, law enforcement personnel are authorized

 to: (1) depress the thumb- and/or fingerprints of the person

 onto the fingerprint sensor of the device (only when the device



                                        ix
Case 2:20-mj-02928-DUTY Document 1-1 Filed 06/23/20 Page 14 of 14 Page ID #:45



 has such a sensor), and direct which specific finger(s) and/or

 thumb(s) shall be depressed; and (2) hold the device in front of

 the face of the person with his or her eyes open to activate the

 facial-, iris-, or retina-recognition feature, in order to gain

 access to the contents of any such device.         In depressing a

 person’s thumb or finger onto a device and in holding a device

 in front of a person’s face, law enforcement may not use

 excessive force, as defined in Graham v. Connor, 490 U.S. 386

 (1989); specifically, law enforcement may use no more than

 objectively reasonable force in light of the facts and

 circumstances confronting them.
            The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.

            All items to be seized will be transported to the

 District in which the case is filed.




                                         x
